DETAILED ACTION
This office action is in response to application 16/791,999, filed on 02/14/2020.
Claims 1-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:
Regarding claim 5, the claim recites “the suitable position (6)”. Examiner notes the “(6)” is not required and should be removed since no other references to a (6) exist in the claims.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Regarding claim 10
“a conditions determining unit for determining … conditions”. Examiner interprets this unit as a processor as outlined in P. [0051].
“an instructions communicating unit for communicating one or more instruction signals”. Examiner interprets this unit as a processor as outlined in P. [0051].
Regarding claim 13
“a suitable position determining unit for determining a geographical position”. Examiner interprets this unit as a processor as outlined in P. [0051].
“a movement instruction communicating unit for communicating a movement instruction signal” Examiner interprets this unit as a processor as outlined in P. [0051].
“a light indication communicating unit for communicating with support from one or more light emitting devices of the vehicle, a light indication on the ground corresponding to the suitable position.” Examiner interprets this unit as a processor as outlined in P. [0051].
Regarding claim 15
“a body parameters determining unit for determining with input from the one or more surrounding detecting sensors one or more body parameters of the person.” Examiner interprets this unit as a processor as outlined in P. [0051].
Regarding claim 16
“an adjustment initiating unit for initiating adjustment of one or more adjustable vehicle components based on at least one of the determined one or more body parameters.” Examiner interprets this unit as a processor as outlined in P. [0051].
Regarding claim 17
“a session initiating unit for receiving a session initiating signal requesting the body parameters supporting system to initiate a body parameters obtaining session.” Examiner interprets this unit as a processor as outlined in P. [0051].
Regarding claim 18
“a session completed indicating unit for communicating upon a body parameters obtaining session being deemed completed, with support from one or more light emitting devices and/or sound emitting devices of the vehicle, a light output and/or sound output indicative of the body parameters obtaining session being deemed completed.” Examiner interprets this unit as a processor as outlined in P. [0051].
Regarding claim 19
“a conditions determining unit for determining with input from one or more surrounding detecting sensors adapted to capture a surrounding exterior of the vehicle, one or more 
“an instructions communicating unit for communicating one or more instruction signals indicating one or more body motion and/or obstruction removal instructions, wherein the one or more instruction signals are determined in consideration of counteracting, changing and/or overcoming at least one of the one or more body parameters capturing conditions.” Examiner interprets this unit as a processor as outlined in P. [0051].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a computer-readable medium. The claim should In re Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 10-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 20180174460), hereinafter Jung.

Regarding claim 1, Jung discloses a method performed by a body parameters supporting system of a vehicle for supporting obtaining of body parameters of a person, the method comprising:
determining with input from one or more surrounding detecting sensors adapted to capture a surrounding exterior of the vehicle, one or more body parameters capturing conditions for a person (see at least Jung P. [0010]: “A vehicle can includes a sensing unit configured to sense an object in a surrounding area of the vehicle; an output unit configured to output a notification about a pedestrian detected in the surrounding area; and a control unit configured to recognize whether the object is the pedestrian based on sensing signals delivered from the sensing unit and control the output unit to thereby output the notification when the pedestrian is recognized.”; P. [0060]: “In another embodiment, the control unit 60 receiving the sensing signals can determine whether there is an object. When the object might be detected, the control unit 60 can check or monitor images captured by the camera unit 50 to determine whether the object is a pedestrian. The control unit 60 may use a computer vision processing to recognize a pedestrian from an image, depending upon at least one of object's size, shape, movement or location.”); and
communicating one or more instruction signals indicating one or more body motion and/or obstruction removal instructions, wherein the one or more instruction signals are determined in consideration of counteracting, changing and/or overcoming at least one of the one or more body parameters capturing conditions (see at least Jung P. [0074]: “In an embodiment, when an object detected by various sensors is considered a pedestrian, or when a backward movement or an autonomous parking is proceeded, a notification could be given to the pedestrian through an information display device, a projection device, a sound generation device. According to an embodiment, a vehicle can display a safety distance to be secured for autonomous driving, thereby providing a pedestrian with the safety distance, e.g., avoidance information, such that the pedestrian is provided with psychological stability and safety.”; P. [0078]: “Herein, the notification light may include a direction indicator 72 indicating a traveling direction of the vehicle 100 or a boundary line 74 indicating a safety distance for avoiding collision with the vehicle 100.”).

	Regarding claim 2, Jung discloses the method of claim 1.
(see at least Jung P. [0060]: “When the object might be detected, the control unit 60 can check or monitor images captured by the camera unit 50 to determine whether the object is a pedestrian. The control unit 60 may use a computer vision processing to recognize a pedestrian from an image, depending upon at least one of object's size, shape, movement or location.”), a body and/or limb posture, a body and/or limb obstruction, a disturbing obstacle, a weather condition, and a light condition; and/or
wherein the one or more instructions signals comprises at least one of a geographical motion instruction (see at least Jung P. [0078]: “Herein, the notification light may include a direction indicator 72 indicating a traveling direction of the vehicle 100 or a boundary line 74 indicating a safety distance for avoiding collision with the vehicle 100.”), a body limb motion instruction, a body rotation instruction, and an obstruction removal instruction.

Regarding claim 3, Jung discloses the method of claim 1.
Jung further discloses wherein the communicating one or more instruction signals comprises:
transmitting the one or more instruction signals to an electronic user device associated with the person; and/or
communicating by means of one or more light emitting devices and/or sound emitting devices of the vehicle, a light output and/or sound output indicative of the one or more instruction signals (see at least Jung Fig. 3; P. [0097]: “According to another embodiment, the vehicle can output a projection in the direction of the pedestrians or a circular projection on the ground around pedestrian's location, as shown in FIG. 5. As shown in FIG. 6, in another embodiment, a light or a sound having a directivity may be outputted or generated toward the pedestrian, or a pedestrian may be informed of a traveling direction in which the vehicle moves in an autonomous driving mode to thereby ensure pedestrian safety. In another embodiment, as shown in FIG. 7, the vehicle may project a traveling direction or a corner direction on the ground.”).

Regarding claim 4, Jung discloses the method of claim 1.
Jung further discloses further comprising:
determining a geographical position suitable for capturing body parameters of the person (see at least Jung P. [0078]: “Herein, the notification light may include a direction indicator 72 indicating a traveling direction of the vehicle 100 or a boundary line 74 indicating a safety distance for avoiding collision with the vehicle 100.” *Examiner notes the projecting of a boundary line to avoid collision with a vehicle inherently involves determining a geographical position of a person.); and
communicating a movement instruction signal indicating a movement instruction corresponding to the suitable position (see at least Jung P. [0078]: “Herein, the notification light may include a direction indicator 72 indicating a traveling direction of the vehicle 100 or a boundary line 74 indicating a safety distance for avoiding collision with the vehicle 100.”); and/or
communicating with support from one or more light emitting devices of the vehicle, a light indication on the ground corresponding to the suitable position (see at least Jung Fig. 3; P. [0078]: “Herein, the notification light may include a direction indicator 72 indicating a traveling direction of the vehicle 100 or a boundary line 74 indicating a safety distance for avoiding collision with the vehicle 100.”).

Regarding claim 5, Jung discloses the method of claim 4.
Jung further discloses wherein the determining a geographical position suitable for capturing body parameters of the person comprises determining the suitable position (6) with input from the one or more surrounding detecting sensors (see at least Jung P. [0010]: “A vehicle can includes a sensing unit configured to sense an object in a surrounding area of the vehicle; an output unit configured to output a notification about a pedestrian detected in the surrounding area; and a control unit configured to recognize whether the object is the pedestrian based on sensing signals delivered from the sensing unit and control the output unit to thereby output the notification when the pedestrian is recognized.”; P. [0060]: “In another embodiment, the control unit 60 receiving the sensing signals can determine whether there is an object. When the object might be detected, the control unit 60 can check or monitor images captured by the camera unit 50 to determine whether the object is a pedestrian. The control unit 60 may use a computer vision processing to recognize a pedestrian from an image, depending upon at least one of object's size, shape, movement or location.”).

Regarding claim 6, Jung discloses the method of claim 1.
Jung further discloses further comprising:
determining with input from the one or more surrounding detecting sensors one or more body parameters of the person (see at least Jung P. [0010]: “A vehicle can includes a sensing unit configured to sense an object in a surrounding area of the vehicle; an output unit configured to output a notification about a pedestrian detected in the surrounding area; and a control unit configured to recognize whether the object is the pedestrian based on sensing signals delivered from the sensing unit and control the output unit to thereby output the notification when the pedestrian is recognized.”; P. [0060]: “In another embodiment, the control unit 60 receiving the sensing signals can determine whether there is an object. When the object might be detected, the control unit 60 can check or monitor images captured by the camera unit 50 to determine whether the object is a pedestrian. The control unit 60 may use a computer vision processing to recognize a pedestrian from an image, depending upon at least one of object's size, shape, movement or location.”).

Regarding claim 7, Jung discloses the method of claim 6.
Jung further discloses comprising:
initiating adjustment of one or more adjustable vehicle components based on at least one of the determined one or more body parameters (see at least Jung P. [0043]: “As such, in embodiments, as the pedestrian walk across in front of the vehicle, the controller tracks the pedestrian's movement and adjust at least one property of the notification (location/angle/intensity of visual indication, volume/direction of sound alarm) accordingly.”).
	 
	Regarding claim 10, Jung discloses a body parameters supporting system of a vehicle for supporting obtaining of body parameters of a person, the body parameters supporting system comprising:
a conditions determining unit for determining with input from one or more surrounding detecting sensors adapted to capture a surrounding exterior of the vehicle, one or more body parameters capturing conditions for a person present outside the vehicle (see at least Jung P. [0010]: “A vehicle can includes a sensing unit configured to sense an object in a surrounding area of the vehicle; an output unit configured to output a notification about a pedestrian detected in the surrounding area; and a control unit configured to recognize whether the object is the pedestrian based on sensing signals delivered from the sensing unit and control the output unit to thereby output the notification when the pedestrian is recognized.”; P. [0060]: “In another embodiment, the control unit 60 receiving the sensing signals can determine whether there is an object. When the object might be detected, the control unit 60 can check or monitor images captured by the camera unit 50 to determine whether the object is a pedestrian. The control unit 60 may use a computer vision processing to recognize a pedestrian from an image, depending upon at least one of object's size, shape, movement or location.”); and
(see at least Jung P. [0074]: “In an embodiment, when an object detected by various sensors is considered a pedestrian, or when a backward movement or an autonomous parking is proceeded, a notification could be given to the pedestrian through an information display device, a projection device, a sound generation device. According to an embodiment, a vehicle can display a safety distance to be secured for autonomous driving, thereby providing a pedestrian with the safety distance, e.g., avoidance information, such that the pedestrian is provided with psychological stability and safety.”; P. [0078]: “Herein, the notification light may include a direction indicator 72 indicating a traveling direction of the vehicle 100 or a boundary line 74 indicating a safety distance for avoiding collision with the vehicle 100.”).

	Regarding claim 11, Jung discloses the system of claim 10.
	Jung further discloses wherein the one or more body parameters capturing conditions comprises at least one of a body position (see at least Jung P. [0060]: “When the object might be detected, the control unit 60 can check or monitor images captured by the camera unit 50 to determine whether the object is a pedestrian. The control unit 60 may use a computer vision processing to recognize a pedestrian from an image, depending upon at least one of object's size, shape, movement or location.”), a body and/or limb posture, a body and/or limb obstruction, a disturbing obstacle, a weather condition, and a light condition; and/or
wherein the one or more instructions signals comprises at least one of a geographical motion instruction (see at least Jung P. [0078]: “Herein, the notification light may include a direction indicator 72 indicating a traveling direction of the vehicle 100 or a boundary line 74 indicating a safety distance for avoiding collision with the vehicle 100.”), a body limb motion instruction, a body rotation instruction, and an obstruction removal instruction.

	Regarding claim 12, Jung discloses the system of claim 10.
	Jung further discloses wherein the instructions communicating unit is adapted for:
transmitting the one or more instruction signals to an electronic user device associated with the person; and/or
communicating by means of one or more light emitting devices and/or sound emitting devices of the vehicle, a light output and/or sound output indicative of the one or more instruction signals (see at least Jung Fig. 3; P. [0097]: “According to another embodiment, the vehicle can output a projection in the direction of the pedestrians or a circular projection on the ground around pedestrian's location, as shown in FIG. 5. As shown in FIG. 6, in another embodiment, a light or a sound having a directivity may be outputted or generated toward the pedestrian, or a pedestrian may be informed of a traveling direction in which the vehicle moves in an autonomous driving mode to thereby ensure pedestrian safety. In another embodiment, as shown in FIG. 7, the vehicle may project a traveling direction or a corner direction on the ground.”).

	Regarding claim 13, Jung discloses the system of claim 10.
	Jung further discloses comprising a suitable position determining unit for determining a geographical position suitable for capturing body parameters of the person  (see at least Jung P. [0078]: “Herein, the notification light may include a direction indicator 72 indicating a traveling direction of the vehicle 100 or a boundary line 74 indicating a safety distance for avoiding collision with the vehicle 100.” *Examiner notes the projecting of a boundary line to avoid collision with a vehicle inherently involves determining a geographical position of a person.); and
(see at least Jung P. [0078]: “Herein, the notification light may include a direction indicator 72 indicating a traveling direction of the vehicle 100 or a boundary line 74 indicating a safety distance for avoiding collision with the vehicle 100.”); and/or
a light indication communicating unit for communicating with support from one or more light emitting devices of the vehicle, a light indication on the ground corresponding to the suitable position  (see at least Jung Fig. 3; P. [0078]: “Herein, the notification light may include a direction indicator 72 indicating a traveling direction of the vehicle 100 or a boundary line 74 indicating a safety distance for avoiding collision with the vehicle 100.”).

	Regarding claim 14, Jung discloses the system of claim 13.
	Jung further discloses wherein the suitable position determining unit is adapted for determining the suitable position with input from the one or more surrounding detecting sensors (see at least Jung P. [0010]: “A vehicle can includes a sensing unit configured to sense an object in a surrounding area of the vehicle; an output unit configured to output a notification about a pedestrian detected in the surrounding area; and a control unit configured to recognize whether the object is the pedestrian based on sensing signals delivered from the sensing unit and control the output unit to thereby output the notification when the pedestrian is recognized.”; P. [0060]: “In another embodiment, the control unit 60 receiving the sensing signals can determine whether there is an object. When the object might be detected, the control unit 60 can check or monitor images captured by the camera unit 50 to determine whether the object is a pedestrian. The control unit 60 may use a computer vision processing to recognize a pedestrian from an image, depending upon at least one of object's size, shape, movement or location.”).

	Regarding claim 15, Jung discloses the system of claim 10.
	Jung further discloses a body parameters determining unit for determining with input from the one or more surrounding detecting sensors one or more body parameters of the person  (see at least Jung P. [0010]: “A vehicle can includes a sensing unit configured to sense an object in a surrounding area of the vehicle; an output unit configured to output a notification about a pedestrian detected in the surrounding area; and a control unit configured to recognize whether the object is the pedestrian based on sensing signals delivered from the sensing unit and control the output unit to thereby output the notification when the pedestrian is recognized.”; P. [0060]: “In another embodiment, the control unit 60 receiving the sensing signals can determine whether there is an object. When the object might be detected, the control unit 60 can check or monitor images captured by the camera unit 50 to determine whether the object is a pedestrian. The control unit 60 may use a computer vision processing to recognize a pedestrian from an image, depending upon at least one of object's size, shape, movement or location.”).

	Regarding claim 16, Jung discloses the system of claim 15.
	Jung further discloses an adjustment initiating unit for initiating adjustment of one or more adjustable vehicle components based on at least one of the determined one or more body parameters (see at least Jung P. [0043]: “As such, in embodiments, as the pedestrian walk across in front of the vehicle, the controller tracks the pedestrian's movement and adjust at least one property of the notification (location/angle/intensity of visual indication, volume/direction of sound alarm) accordingly.”).

Regarding claim 19, Jung discloses a vehicle comprising a body parameters supporting system, the body parameters supporting system comprising:
a conditions determining unit for determining with input from one or more surrounding detecting sensors adapted to capture a surrounding exterior of the vehicle, one or more body parameters capturing conditions for a person present outside the vehicle  (see at least Jung P. [0010]: “A vehicle can includes a sensing unit configured to sense an object in a surrounding area of the vehicle; an output unit configured to output a notification about a pedestrian detected in the surrounding area; and a control unit configured to recognize whether the object is the pedestrian based on sensing signals delivered from the sensing unit and control the output unit to thereby output the notification when the pedestrian is recognized.”; P. [0060]: “In another embodiment, the control unit 60 receiving the sensing signals can determine whether there is an object. When the object might be detected, the control unit 60 can check or monitor images captured by the camera unit 50 to determine whether the object is a pedestrian. The control unit 60 may use a computer vision processing to recognize a pedestrian from an image, depending upon at least one of object's size, shape, movement or location.”); and
an instructions communicating unit for communicating one or more instruction signals indicating one or more body motion and/or obstruction removal instructions, wherein the one or more instruction signals are determined in consideration of counteracting, changing and/or overcoming at least one of the one or more body parameters capturing conditions (see at least Jung P. [0074]: “In an embodiment, when an object detected by various sensors is considered a pedestrian, or when a backward movement or an autonomous parking is proceeded, a notification could be given to the pedestrian through an information display device, a projection device, a sound generation device. According to an embodiment, a vehicle can display a safety distance to be secured for autonomous driving, thereby providing a pedestrian with the safety distance, e.g., avoidance information, such that the pedestrian is provided with psychological stability and safety.”; P. [0078]: “Herein, the notification light may include a direction indicator 72 indicating a traveling direction of the vehicle 100 or a boundary line 74 indicating a safety distance for avoiding collision with the vehicle 100.”).

Regarding claim 20, Jung discloses a computer-readable storage medium storing instructions that, when executed, cause one or more processors to:
determine with input from one or more surrounding detecting sensors adapted to capture a surrounding exterior of a vehicle, one or more body parameters capturing conditions for a person present outside the vehicle (see at least Jung P. [0010]: “A vehicle can includes a sensing unit configured to sense an object in a surrounding area of the vehicle; an output unit configured to output a notification about a pedestrian detected in the surrounding area; and a control unit configured to recognize whether the object is the pedestrian based on sensing signals delivered from the sensing unit and control the output unit to thereby output the notification when the pedestrian is recognized.”; P. [0060]: “In another embodiment, the control unit 60 receiving the sensing signals can determine whether there is an object. When the object might be detected, the control unit 60 can check or monitor images captured by the camera unit 50 to determine whether the object is a pedestrian. The control unit 60 may use a computer vision processing to recognize a pedestrian from an image, depending upon at least one of object's size, shape, movement or location.”); and
communicate one or more instruction signals indicating one or more body motion and/or obstruction removal instructions, wherein the one or more instruction signals are determined in consideration of counteracting, changing and/or overcoming at least one of the one or more body parameters capturing conditions (see at least Jung P. [0074]: “In an embodiment, when an object detected by various sensors is considered a pedestrian, or when a backward movement or an autonomous parking is proceeded, a notification could be given to the pedestrian through an information display device, a projection device, a sound generation device. According to an embodiment, a vehicle can display a safety distance to be secured for autonomous driving, thereby providing a pedestrian with the safety distance, e.g., avoidance information, such that the pedestrian is provided with psychological stability and safety.”; P. [0078]: “Herein, the notification light may include a direction indicator 72 indicating a traveling direction of the vehicle 100 or a boundary line 74 indicating a safety distance for avoiding collision with the vehicle 100.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20180174460), hereinafter Jung.

Regarding claim 8, Jung discloses the method of claim 1.
While Jung does not use the exact language of receiving a session initiating signal requesting the body parameters supporting system to initiate a body parameters obtaining session, Jung renders obvious the above since the above limitation is merely a verbose way of claiming the initiation of the process performed in claim 1. Examiner notes that it is obvious that a method performed in claim 1 must be initiated, and that Jung does so inherently by performing the process (see at least Jung P. [0010]: “A vehicle can includes a sensing unit configured to sense an object in a surrounding area of the vehicle; an output unit configured to output a notification about a pedestrian detected in the surrounding area; and a control unit configured to recognize whether the object is the pedestrian based on sensing signals delivered from the sensing unit and control the output unit to thereby output the notification when the pedestrian is recognized.”; P. [0060]: “In another embodiment, the control unit 60 receiving the sensing signals can determine whether there is an object. When the object might be detected, the control unit 60 can check or monitor images captured by the camera unit 50 to determine whether the object is a pedestrian. The control unit 60 may use a computer vision processing to recognize a pedestrian from an image, depending upon at least one of object's size, shape, movement or location.”). 


Regarding claim 17, Jung discloses the system of claim 10.
While Jung does not use the exact language of a session initiating unit for receiving a session initiating signal requesting the body parameters supporting system to initiate a body parameters obtaining session, Jung renders obvious the above limitation since the above limitation is merely a verbose way of claiming the initiation of the process performed by the system of claim 10. Examiner notes that it is obvious that a method performed in claim 1 must be initiated, and that Jung does so inherently by performing the process (see at least Jung P. [0010]: “A vehicle can includes a sensing unit configured to sense an object in a surrounding area of the vehicle; an output unit configured to output a notification about a pedestrian detected in the surrounding area; and a control unit configured to recognize whether the object is the pedestrian based on sensing signals delivered from the sensing unit and control the output unit to thereby output the notification when the pedestrian is recognized.”; P. [0060]: “In another embodiment, the control unit 60 receiving the sensing signals can determine whether there is an object. When the object might be detected, the control unit 60 can check or monitor images captured by the camera unit 50 to determine whether the object is a pedestrian. The control unit 60 may use a computer vision processing to recognize a pedestrian from an image, depending upon at least one of object's size, shape, movement or location.”). 
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the known technique of initiating a process as part of performing an entire 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20180174460), hereinafter Jung, in view of Hayakawa et al. (US 20210276561), hereinafter Hayakawa.

Regarding claim 9, Jung discloses the method of claim 1.
Jung does not explicitly teach communicating upon a body parameters obtaining session being deemed completed, with support from one or more light emitting devices and/or sound emitting devices of the vehicle, a light output and/or sound output indicative of the body parameters obtaining session being deemed completed.
In the same field of endeavor, Hayakawa teaches communicating upon a vehicle control obtaining session being deemed completed, with support from one or more light emitting devices and/or sound emitting devices of the vehicle, a light output and/or sound output indicative of the vehicle control obtaining session being deemed completed (see at least Hayakawa P. [0127]: “For example, after notifying the driver via the presentation device 15 that the lane change is to be interrupted due to a time-out, the autonomous lane change control is terminated.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of informing a vehicle user that a vehicle process has ended as taught by Hayakawa in the vehicle process of Jung in order to let a vehicle user know that a process has ended with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 18, Jung discloses the system of claim 10.

In the same field of endeavor, Hayakawa teaches a session completed indicating unit for communicating upon a vehicle control obtaining session being deemed completed, with support from one or more light emitting devices and/or sound emitting devices of the vehicle, a light output and/or sound output indicative of the vehicle control session being deemed completed (see at least Hayakawa P. [0127]: “For example, after notifying the driver via the presentation device 15 that the lane change is to be interrupted due to a time-out, the autonomous lane change control is terminated.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of informing a vehicle user that a vehicle process has ended as taught by Hayakawa in the vehicle system of Jung in order to let a vehicle user know that a process has ended with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koravadi (US 20150251599) discloses an alert system for a vehicle is provided for alerting an occupant of the vehicle that a pedestrian or bicyclist is approaching the vehicle and may collide with a vehicle door if the door is opened. The alert system includes a mobile communication device carried by a pedestrian or bicyclist and operable to communicate information regarding location and motion of the mobile communication device. A receiver is at the vehicle and receives a communication from the mobile communication device. A processor processes information communicated in the communication. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                         
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662